DETAILED ACTION
Drawings
The Examiner acknowledges that the Applicant’s amendments to claims 1 and 16 resolves the previous drawings objection. Therefore the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 1, 16 and 17 resolves the previous rejection of claims 1-20 under 35 USC 112(a). Therefore the previous rejection of claims 1-20 under 35 USC 112(a) has been withdrawn.
Allowable Subject Matter
Claims 1, 6, 7, 9, 10 and 15-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have where the charge generating layer is not located in the blue light emitting unit and thickness of the insulating material layer in the third anode structure, the insulating material layer in the first anode structure, and the insulating material layer in the second anode structure decreases in order in combination with the other limitations of claim 1.
Regarding claim 16, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have the charge generating layer is not located in the blue light emitting unit and thickness of the insulating material layer in the third anode structure, the insulating material layer in the first anode structure, and the insulating material layer in the second anode structure decreases in order in combination with the other limitations of claim 16.
Regarding claim 17, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have the charge generating layer is not located in the blue light emitting unit and thickness of the insulating material layer in the third anode structure, the insulating material layer in the first anode structure, and the insulating material layer in the second anode structure decreases in order in combination with the other limitations of claim 17.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 8 of Seok et al. (US 2020/0006692) teaches a microcavity structure. However, Seok does not teach where the charge generating layer is not located on the blue light emitting unit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891